UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 14, 2011 CORMEDIX INC. (Exact name of registrant as specified in its charter) Delaware 001-34673 20-5894890 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 745 Rt. 202-206, Suite 303, Bridgewater, NJ (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (908) 517-9500 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On June 14, 2011, CorMedix Inc. (the “Company”) issued a press release announcing its successful completion of patient enrollment in its phase II Contrast-Induced Acute Kidney Injury study with its oral drug candidate CRMD001, the Company’s proprietary formulation of deferiprone.A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description Press Release, dated June 14, 2011. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. June 16, 2011 CORMEDIX INC. By: /s/ Brian Lenz Name: Brian Lenz Title: Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Press Release, dated June 14, 2011.
